             Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 1 of 27




1    Alex R. Straus (SBN: 321366)
2    WHITFIELD BRYSON LLP
     16748 McCormick Street
3    Los Angeles, CA 91436
     Telephone: 917-471-1894
4
     Facsimile: 310-496-3176
5    alex@whitfieldbryson.com

6
     [ADDITIONAL COUNSEL LISTED ON SIGNATURE PAGE]
7
     Counsel for Plaintiff
8
9
                              UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN JOSE DIVISION

12     NELLY LEONG                          )
                                              Case No. ________
                                            )
13
                             Plaintiff,     )
                                              COMPLAINT
14                                          )
       v.
                                            )
15                                            DEMAND FOR JURY TRIAL
                                            )
                                               1. Violation of the Age Discrimination
16     INTERNATIONAL BUSINESS               )     in Employment Act of 1967, 29
       MACHINES CORPORATION,                )     U.S.C. § 621 et seq.
17                                          )
                                            )  2. Age Discrimination in Violation of
18                           Defendant.     )     California Fair Employment and
19                                          )     Housing Act, Cal. Gov’t Code §
                                            )     12900 et seq
20                                          )
21                                          )
                                            )
22
23
24
25
26
27
28                                        COMPLAINT
                                          Page 1 of 27
                    Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 2 of 27




1              Plaintiff Nelly Leong, complaining of the acts of Defendant International
2    Business Machines Corporation (“IBM”), alleges and states the following:
3                                          INTRODUCTION
4              1.       In January 2020, months after celebrating her 35 th anniversary as an
5    employee of IBM, sales representative Nelly Leong was assigned to all new accounts.
6    She had spent years building client relationships and working large accounts, but
7
     IBM re-assigned her to many new clients with smaller accounts, such as retailers and
8
     farms. Those clients soon became some of the hardest hit economically by the COVID
9
     crisis.
10
               2.       On June 18, 2020—only twelve days before the end of the sales period—
11
     IBM gave Ms. Leong a “Performance Improvement Plan” (“PIP”). The PIP identified
12
     six concrete goals that IBM was requiring Ms. Leong to hit in under two weeks;
13
     otherwise, she would be terminated. IBM management knew from weekly forecasting
14
     calls that the goals set forth in the PIP were unattainable. IBM terminated Ms. Leong
15
     when she failed to hit the metrics in the PIP.
16
               3.       Ms. Leong was beyond surprised to receive this unattainable PIP, as she
17
     had been a very successful sales representative over her career at IBM. She routinely
18
19   exceeded her sales quota and received high remarks on her annual performance

20   reviews. And while her entire sales team’s numbers were significantly down for the

21   sales period (primarily due to COVID-19-related struggles for their accounts), she

22   was the only sales representative put on a PIP.

23             4.       Ms. Leong is informed and believes that she was the oldest sales

24   representative on her team.
25             5.       IBM did not terminate Ms. Leong because of her sales performance. IBM
26   terminated her because of her age.
27
28                                             COMPLAINT
                                               Page 2 of 27
                 Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 3 of 27




1           6.       For years now, IBM has been working to rid its workforce of older
2    employees. These discriminatory practices have attracted the attention of journalists
3    and the Equal Employment Opportunity Commission (“EEOC”). In August 2020,
4    after an extensive investigation spanning two years, the EEOC formally announced
5    that IBM has engaged in a pattern of age discrimination.1
6                                            PARTIES
7
            7.       Ms. Leong is a citizen of Palo Alto, California, residing in Santa Clara
8
     County.
9
            8.       IBM is incorporated under the laws of the State of New York. IBM’s
10
     principal place of business is in the State of New York, but IBM engages in
11
     substantial business in California.
12
                                 JURISDICTION AND VENUE
13
            9.       Subject matter jurisdiction over this matter is conferred upon and
14
     vested in this Court under 28 U.S.C. § 1332. Supplemental jurisdiction over Ms.
15
     Leong’s state law claims exists under 28 U.S.C. § 1367.
16
            10.      This Court has personal jurisdiction over IBM because IBM conducts
17
     substantial business in this State and within the Northern District of California and
18
19   receives substantial compensation and profits from the activities it undergoes in this

20   District.

21
22
23
24
     1 See The U.S. Equal Employment Opportunity Commission Confirms a Pattern of
25   Age Discrimination at IBM, ProPublica, https://www.propublica.org/article/the-u-s-
26   equal-employment-opportunity-commission-confirms-a-pattern-of-age-
     discrimination-at-ibm.
27
28                                          COMPLAINT
                                            Page 3 of 27
              Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 4 of 27




1           11.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because a
2    substantial part of the events or omissions giving rise to Plaintiff’s claims occurred
3    in this District.
4           12.    This action has been brought within all applicable statutes of limitation
5    and/or repose.
6                             INTRADISTRICT ASSIGNMENT
7
            13.   This action is properly assigned to the San Jose Division of this District
8
     pursuant to N.D. Cal. L.R. 3-2, because Plaintiff resides in Santa Clara County and
9
     IBM conducts substantial business in Santa Clara County which is served by this
10
     Division.
11
                                 FACTUAL ALLEGATIONS
12
                               IBM’s Discriminatory Scheme
13
            14.    IBM’s pattern of age discrimination has recently been a focus of
14
     journalists, courts across the country, and the Equal Employment Opportunity
15
     Commission. But the foundation for IBM’s discriminatory practices began years ago.
16
            15.    In 2014, IBM began reinventing itself in the age of the Millennial.
17
            16.    IBM’s reinvention and rebranding began when Chief Executive Officer
18
19   Ginni Rometty was hired in 2012.

20          17.    IBM’s reinvention and rebranding had two main objectives: (1) to

21   transform IBM into a “Cognitive Solutions” company, invested in the Cloud, Analytic,

22   Mobile, Security, and Social technology markets (“CAMS”); and (2) to change the face

23   of IBM. Changing the face of IBM entailed recruiting “digitally native” Millennials,

24   which according to IBM were those individuals born after 1980. 2
25
26
     2See, e.g., Transcript of Speech by Ginni Rommetty Delivered April 26, 2016,
     available at https://www.ibm.com/ibm/ginni/04_26_2016.html
27
28                                        COMPLAINT
                                          Page 4 of 27
     Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 5 of 27




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                            COMPLAINT
                              Page 5 of 27
              Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 6 of 27




1           18.    At a 2014 conference entitled “Reinvention in the Age of the Millennial,”
2    IBM asserted that its “future growth will be influenced by the values system of
3    Millennials[.]”3
4           19.    Millennials represent a “trillion dollar market”—which could translate
5    into “billions” of dollars in sales for IBM.4
6           20.    IBM made it clear to Millennials that IBM wanted to hire them. For
7
     example, IBM published an article “Millennials: How IBM can effectively attract,
8
     engage and retain this emerging generation.” 5
9
10
11
12
13
14
15
16
17
18
19
20
21
22   3 See Reinvention in the Age of the Millennial, IBM Center for Applied Insights Blog
     published December 16, 2014, accessed at
23
     https://ibmcai.com/2014/12/16/reinvention-in-the-age-of-the-millennial/.
24   4 Marketing and the Millennial Mindset – An Interview with IBM’s Samantha Klein,

     The Marketing Journal, June 3, 2016, available at
25   https://www.marketingjournal.org/marketing-and-the-millennial-mindset-an-
26   interview-with-ibms-samantha-klein/.
     5 Id.
27
28                                          COMPLAINT
                                            Page 6 of 27
             Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 7 of 27




1          21.     IBM also created an “Early Professional” hiring program, targeting
2    young professionals and enticing them to come work at IBM rather than competitor
3    companies.6
4          22.     “Mindshare converts to marketshare,” IBM wrote, and IBM’s
5    “leadership in millennial engagement is the ideal value proposition for generating
6    CAMS pipeline, which is driven by Millennial traits.”7
7
           23.     IBM also represented that “millennial employees are your most valuable
8
     and accessible asset when it comes to successfully marketing your business to the
9
     millennial generation.”8
10
           24.     IBM also used social media to connect with millennials. IBM created a
11
     Twitter hashtag, #IBMillennial, to ensure all millennial-related content and
12
     recruitment was congregated on one page. This hashtag was often used in tweets that
13
     praised Millennials or provided links to stories encouraging Millennials to come work
14
     for IBM.
15
16
17
18
19
20
21
     6 IBM’s New Team to Focus on Millennials, Business Standard, May 31, 2016,
22   accessed at https://www.business-standard.com/article/companies/ibm-s-new-team-
23   to-focus-on-millennials-116053000677_1.html.
     7 “Marketing and the Millennial Mindset” – An Interview with IBM’s Samantha
24   Klein, The Marketing Journal, June 3, 2016, available at
     https://www.marketingjournal.org/marketing-and-the-millennial-mindset-an-
25
     interview-with-ibms-samantha-klein/.
26   8 Id.


27
28                                       COMPLAINT
                                         Page 7 of 27
     Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 8 of 27




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                            COMPLAINT
                              Page 8 of 27
     Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 9 of 27




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                            COMPLAINT
                              Page 9 of 27
             Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 10 of 27




1          25.    IBM also created its “Millennial Corps”—a group of more than 5,000
2    IBMers [from] all across the world where Millennial-age and Millennial-minded
3    IBMers come together to share ideas, feedback, and suggestions, [and] really try[] to
4    drive change within [IBM] as ultimately [they] are the future leaders of it.” 9
5          26.    In 2017, IBM launched its “You” Campaign, an international branding
6    campaign portraying IBM as a youth-oriented tech company. 10 Images from this
7
     campaign are copied below.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
     9 Inside IBM: Meet Sarah, a Millennial Corps member who works in Workforce
25   Enablement, available at https://www.youtube.com/watch?v=jUmULbTzKpE .
     10 See Langley v. IBM, 1:18-cv-00443(LY) Doc.#1 at 9 (W.D.T.X. May 25, 2018) citing
26
     https://www.ibm.com/thought-leadership/you/manifesto/.
27
28                                        COMPLAINT
                                          Page 10 of 27
              Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 11 of 27




1
2
3
4
5
6
7
8
9
10
11
12
13
             27.     Looking at IBM’s Career website “reveals its true culture,” as IBM
14
     asserts: “[a]n organization’s internal brand tells its story, and, in turn, reveals its
15
     true culture . . . . An organization’s career site . . . should portray the company’s
16
     internal brand.” IBM’s Career site includes images like the following to highlight its
17
     “true culture:”11
18
19
20
21
22
23
24
25
26   11
       Does your internal branding speak to your candidates? © Copyright IBM Corporation
     2014, available at https://www-01.ibm.com/common/ssi/cgibin/ ssialias?htmlfid=LOS14030USEN
27
28                                                COMPLAINT
                                                  Page 11 of 27
              Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 12 of 27




1
2
3
4
5
6
7
8
9
10
11
12
13
14
             28.   IBM continues to highlight Millennials as its “true culture” on its Career
15
     website:12
16
17
18
19
20
21
22
23
24
25
26
     12   See IBM Employment, IBM, www.ibm.com/us-en/employment
27
28                                         COMPLAINT
                                           Page 12 of 27
                  Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 13 of 27




1               29.     IBM’s LinkedIn page highlights a similar age demographic: 13
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     13
          See, https://www.linkedin.com/company-beta/1009/life/.
27
28                                                     COMPLAINT
                                                       Page 13 of 27
               Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 14 of 27




1          30.     IBM has devoted years and millions of dollars to cultivating a millennial
2    focused hiring model and work environment. 14 All of the actions described above are
3    meant to be illustrative, not exhaustive, and provide a history of IBM’s actions over
4    the last six years.
5          31.     IBM even went so far as to publish an article contrasting Millennials
6    with Generation X and Baby Boomers. 15
7
           32.     IBM’s branding message is clear: older employees are no longer welcome
8
     at IBM.
9
           33.     IBM’s age discrimination is not limited to recruitment.
10
           34.     IBM has implemented reductions in force of its older employees to make
11
     room for its new wave of younger employees.
12
           35.     Working at IBM for years does not save an employee from termination.
13
     IBM has terminated many individuals over 40 “Resource Actions,”—IBM’s term for a
14
     reduction in force.16 These reductions shielded younger employees from layoffs and
15
     targeted older employees.
16
           36.     To avoid attracting attention to the age of the employees subjected to
17
     Resource Actions, IBM stopped requesting ADEA releases from terminated older
18
19
20
21
     14 See, e.g., 17 IBM rock star employees that show the company's new direction, The
22   Business Insider, April 9, 2015, available at
     http://www.businessinsider.com/ibm-rock-star-employees-2015-4.
23   15 See IBM Study: The Real Story Behind Millennials in the Workplace, IBM,

24   https://www-03.ibm.com/press/us/en/pressrelease/45904.wss
     16 See, e.g., IBM Age Discrimination Litigation: Estle, et al. v. Onternational
25   Business Machines Corporation, Cohen Milstein,
26   https://www.cohenmilstein.com/case-study/ibm-age-discrimination-litigation-estle-
     et-al-v-international-business-machines
27
28                                        COMPLAINT
                                          Page 14 of 27
               Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 15 of 27




1    workers. This also helped IBM avoid maintaining records showing the number of
2    older employees being terminated.17
3            37.      Although IBM stopped requesting releases of ADEA claims, it still
4    required any older worker who accepted IBM’s one-month severance offer to privately
5    arbitrate their ADEA claims. This was also subject to limited discovery and a full
6    waiver of the right to pursue or participate in a collective action under the ADEA.
7
             38.      In 2018, following a lengthy investigation, journalists published an
8
     extensive report exposing how IBM targeted its older employees with layoffs and
9
     forced retirements to make room for the Millennials it desired to bring into its
10
     workforce.18
11
             39.      This investigation found that 60% of the U.S. employees ousted by IBM
12
     in the previous five years were age 40 or over—individuals protected by federal
13
     discrimination law.
14
             40.      Following       the    ProPublica        report     on     IBM’s      practices      of   age
15
     discrimination, the EEOC launched an investigation in May 2018.19
16
             41.      Other than a case in 2017, “this is the first age discrimination case the
17
     EEOC has gone the distance on in a long time[,]” which is an important distinction
18
19   because “the EEOC is a small agency, and investigations are expensive and lengthy.

20   There are few cases of any kind it pursues, but [the EEOC] took on IBM and

21
22
23   17See IBM Halts Practice of Disclosing Ages of Fired Older Workers, AARP Work
24   Matters, May 12, 2014, available at http://blog.aarp.org/2014/05/12/ibm-halts-
     practice-ofdisclosing-fired-older-workers/.
25   18  See, CUTTING ‘OLD HEADS’ AT IBM, March 22, 2018, available at
     https://features.propublica.org/ibm/ibm-age-discrimination-american-workers/.
26   19
        https://www.propublica.org/article/the-u-s-equal-employment-opportunity-commission-confirms-a-pattern-of-age-
     discrimination-at-ibm.
27
28                                                   COMPLAINT
                                                     Page 15 of 27
               Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 16 of 27




1    confirmed what [the journalists had already uncovered] – there was a deliberate
2    pattern of systemic age discrimination.”20
3            42.      In August 2020, the EEOC concluded its investigation.21
4            43.      The     EEOC        concluded       that     IBM      engaged       in    systematic       age
5    discrimination between 2013 and 2018, the time period it investigated.
6            44.      The EEOC’s letter to a group of ex-IBM employees stated that it
7
     “uncovered top-down messaging from (IBM’s) highest ranks directing managers to
8
     engage in an aggressive approach to significantly reduce the headcount of older
9
     workers to make room for” younger workers.
10
             45.      The EEOC found that more than 85% of those targeted for layoffs by
11
     IBM were older workers.
12
             46.      The EEOC’s decision may apply to more than 6,000 employees.
13
             47.      Although the EEOC’s investigation only spanned 2013 through 2018,
14
     IBM’s discriminatory behavior has continued through 2020.
15
             48.      In addition to targeting older workers through Resource Actions, many
16
     individuals over 40 have been subjected to arbitrary and impossible-to-satisfy
17
     performance improvement plans, which ultimately lead to their termination. See, e.g.,
18
19   Kinney et al v. International Business Machines Corporation, No. 1:20-cv-00969-LY,

20   Doc. #1 at 13-15 (W.D. Tex. Sept. 18, 2020).

21
22
23
24
25   20
        https://www.forbes.com/sites/sheilacallaham/2020/09/20/eeoc-finding-of-age-discrimination-against-ibm-signals-
     new-requisite-for-diversity-equity-and-inclusion/#69d885f53793
26   21
        https://www.propublica.org/article/the-u-s-equal-employment-opportunity-commission-confirms-a-pattern-of-age-
     discrimination-at-ibm.
27
28                                                   COMPLAINT
                                                     Page 16 of 27
            Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 17 of 27




1          49.      IBM even fired an executive who warned the company’s superiors that
2    IBM was leaving itself open to allegations of age discrimination based on its
3    conduct.22
4                 Ms. Leong is a Victim of IBM’s Discriminatory Practices
5          50.      In 1983, Ms. Leong joined IBM as a college intern.
6          51.      After earning her bachelor’s degree, Ms. Leong began working for IBM
7
     as an industrial engineer. In 1987, she moved into a sales role with IBM in New York,
8
     NY.
9
           52.      In 1996, after a brief stint in IBM’s marketing department, Ms. Leong
10
     transitioned back into sales and began working for IBM in California.
11
           53.      Since that time, Ms. Leong worked in various sales roles in California,
12
     routinely achieving great success and receiving high marks on her annual
13
     performance reviews.
14
           54.      Throughout her career at IBM, Ms. Leong received numerous awards
15
     and recognitions, including:
16
                 a. She was named in 2012, 2013, 2016, and 2017 as a member of IBM’s
17
                    “100% Club,” which recognizes sales employees who exceed their quota
18
19                  for both sales periods in a year;

20               b. In 2018, she was named “Best of IBM,” which is an award that goes to

21                  the top 0.25% of IBM’s employees;

22
23
24
     22See IBM Executive Says she was Told not to Disclose the Names of Employees Over
25   age 50 Who’d Been Laid off, ProPublica, https://www.propublica.org/article/ex-ibm-
26   executive-says-she-was-told-not-to-disclose-names-of-employees-over-age-50-whod-
     been-laid-off
27
28                                          COMPLAINT
                                            Page 17 of 27
               Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 18 of 27




1                 c. In 2018, she was awarded a 15% raise, far above the standard at IBM,
2                    in recognition of her performance and value to IBM; and
3                 d. Her annual employment reviews were overwhelmingly positive every
4                    year.
5           55.      Ms. Leong formed meaningful relationships with the accounts she
6    managed, which increased her likelihood of success as a sales representative in the
7
     future.
8
            56.      The ability to work on accounts for a longer duration allows sales
9
     representatives to cultivate meaningful relationships, which ultimately relates to
10
     their success in this role.
11
            57.      IBM’s sales periods are broken into six-month blocks. The period from
12
     January 1 through June 30 is referred to as the First Half (or “1H”), and the period
13
     from July 1 through December 31 is referred to as the Second Half (or “2H”).
14
            58.      IBM assigned quotas to sales representative for each period. These
15
     quotas were based on the sales made on a representative’s accounts in the previous
16
     year; a large sale on an account would lead to an increased quota the following year.
17
            59.      In the First Half of 2019, Ms. Leong was the sole representative covering
18
19   numerous accounts.

20          60.      In July 2019, at the beginning of the Second Half, IBM took Ms. Leong

21   off the accounts she had spent substantial time cultivating.

22          61.      Despite the success she had achieved on these accounts and the

23   meaningful relationships she had formed, Ms. Leong was assigned to two new roles

24   over the following six months, each of which set her up for failure.
25
26
27
28                                          COMPLAINT
                                            Page 18 of 27
             Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 19 of 27




1          62.    The first role was in what is known as an overlay position. This meant
2    that Ms. Leong no longer had dedicated accounts of her own. Instead, she supported
3    the rest of her team in covering their accounts.
4          63.    She was told at the time that she was being assigned to this position
5    because she was the most experienced in selling the products and would be able to
6    help the entire team hit its sales goals by supporting them.
7
           64.    When IBM moved Ms. Leong into this role, it hired a new sales
8
     representative to cover Ms. Leong’s accounts. Ms. Leong believes the new sales
9
     representative that replaced her was at least 10 to 15 years younger than she was.
10
           65.    Because she no longer had any dedicated accounts of her own and was
11
     only acting in a support role, Ms. Leong had little to no control over whether she
12
     actually hit her sales quota.
13
           66.    Indeed, in this role, Ms. Leong was expressly prohibited from contacting
14
     accounts on her own and could only attend client meetings when brought in by her
15
     teammates.
16
           67.    Ms. Leong’s role was further limited in that she was only assigned to
17
     specific products within the territories of the other sales representative. Since the
18
19   other representatives had broader product sets within their territories than what Ms.

20   Leong was assign to, the other reps could close sales that helped them hit their

21   numbers, but left Ms. Leong out in the dark with no way to close her own deals to

22   meet her quota.

23         68.    At the beginning of 2020, Ms. Leong was again assigned to a new role.

24         69.    Starting in January, Ms. Leong was given a series of small accounts and
25   forced yet again to form new business relationships.
26
27
28                                        COMPLAINT
                                          Page 19 of 27
             Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 20 of 27




1          70.    Most of the accounts Ms. Leong received in this role were retailers and
2    small farms selling to restaurants, and a few months later they were struggling as a
3    result of the COVID-19 pandemic.
4          71.    Ms. Leong’s new accounts also included food processors, an airline, and
5    a travel company, all of which were also severely impacted by the COVID-19
6    pandemic and not interested in purchasing new products or services from IBM.
7
     Indeed, some of these accounts had massive layoffs of their employees and were on
8
     the verge of bankruptcy.
9
           72.    More than 40% of Ms. Leong’s new accounts were in Washington and
10
     Oregon, which were both substantially impacted by the pandemic for the majority of
11
     the 1H 2020 sales period.
12
           73.    Despite all of this, Ms. Leong closed multiple deals in the 1H 2020 using
13
     her experience and creativity.
14
           74.    During this period, Ms. Leong was on a sales plan named “SRAP,” which
15
     stands for “Straight Rate Absolute Sales.”
16
           75.    The SRAP plan includes no quotas and no revenue targets. Instead, Ms.
17
     Leong was simply paid a percentage of the sales she closed.
18
19         76.    Ms. Leong participated in a forecast call with her manager each week

20   during the 1H 2020.

21         77.    Ms. Leong’s management team at IBM was aware of her sales and sales

22   projections for the sales period.

23         78.    Despite 35 years of success as an IBM sales representative, Ms. Leong

24   was notified in June 2020 that she would be required to engage in a Performance
25   Improvement Plan (“PIP”).
26
27
28                                       COMPLAINT
                                         Page 20 of 27
             Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 21 of 27




1          79.    Typically, an individual has at least one full sales period to meet the
2    objectives outlined in a PIP. This makes sense, as the point is to give the employee a
3    chance to improve his or her performance by achieving the goals in the PIP.
4          80.    Inexplicably, Ms. Leong was given twelve days instead of six months.
5
           Ms. Leong was Put on a Sham “Performance Improvement Plan”
6             and Given 12 Days to Hit Metrics That Were Unattainable

7          81.    On June 18, 2020, twelve days before the end of the incentive period,

8    Ms. Leong received a phone call from her manager, Robert Cortez (“Mr. Cortez”).

9          82.    During this phone call, Mr. Cortez informed Ms. Leong that she was
10   being placed on a PIP at the direction of his boss, Todd Stacy.
11         83.    The PIP included six unrealistic targets that Ms. Leong was required to
12   meet or else she would be terminated.
13         84.    The first target was that Ms. Leong needed to close $300,000 of revenue
14   by June 30, 2020, which was 12 days after the PIP was initiated.
15         85.    The second target was that Ms. Leong needed to close $760,000 by July
16
     22, 2020.
17
           86.    Another of these targets was to build a $4.23 million pipeline. Although
18
     the PIP gave a deadline of “by July 22, 2020” for this metric to be satisfied, Mr. Cortez
19
     told Ms. Leong that the pipeline was for the second quarter, which was less than 2
20
     weeks away from ending when her PIP was initiated.
21
           87.    Because the PIP mandated specific revenue targets, it contradicted the
22
     SRAP Plan Ms. Leong was on at the time.
23
           88.    Ms. Leong informed Mr. Cortez that the targets in the PIP appeared to
24
     be designed to be unachievable, to which Mr. Cortez replied that “that’s how it is. It
25
     is all about the numbers.”
26
27
28                                         COMPLAINT
                                           Page 21 of 27
               Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 22 of 27




1          89.     IBM informed Ms. Leong that she was given a PIP because her numbers
2    were down.
3          90.     But the numbers of Ms. Leong’s teammates were similarly down, and
4    these other individuals were not given improvement plans.
5          91.     No other member of Ms. Leong’s sales team was subjected to a PIP.
6          92.     Ms. Leong was the longest tenured IBM employee on her team, and the
7
     oldest.
8
           93.     Additionally, Ms. Leong exceeded all but one objective on her 2019
9
     assessment.
10
           94.     On July 22, 2020, after Ms. Leong failed to hit the unattainable goals in
11
     the PIP, IBM terminated her.
12
           95.     As of the date of her termination, Ms. Leong was 59 years old.
13
           96.     As of the date of this Complaint, Ms. Leong is 59 years old.
14
           97.     Ms. Leong has met all conditions precedent to the bringing of this action.
15
16                           Ms. Leong Was Forced Out of IBM
                                     Due to Her Age
17
           98.     In October 2019, Sandy Florey, Ms. Leong’s first line manager, and Todd
18
     Stacy, Ms. Leong’s second line manager, publicized to the team that Ms. Leong was
19
     to be celebrated by her peers for 35 years of tenure at IBM.
20
           99.     Upon information and belief, Ms. Florey and Mr. Stacey knew at least
21
     as early as the beginning of the 2H 2019 sales period (when Ms. Leong was first
22
     assigned to a new role) that she was celebrating her 35 th anniversary with the
23
     company.
24
           100.    Because her management team knew she had been at IBM for 35 years,
25
     they knew that she was likely in at least her late 50s.
26
27
28                                         COMPLAINT
                                           Page 22 of 27
             Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 23 of 27




1
                              FIRST CLAIM FOR RELIEF
2                        Violation of the Age Discrimination in
                       Employment Act of 1967, 29 U.S.C. § 621 et seq.
3
            101.    Plaintiff re-alleges and incorporates the prior paragraphs of this
4
     Complaint as if fully set forth herein.
5
            102.    At the time of her termination, Ms. Leong was 59 years old.
6
            103.    On October 31, 2019, IBM announced Ms. Leong’s 35th work anniversary
7
     at the company.
8
9           104.    IBM, and in particular, Ms. Leong’s managers, were aware of Ms.

10   Leong’s age.

11          105.    Ms. Leong performed her job successfully during her lengthy time at

12   IBM.

13          106.    Ms. Leong received high performance reviews, including in 2019, and

14   was chosen for a special sales team.
15          107.    Ms. Leong was terminated in July 2020 because of her age.
16          108.    In 2019, Ms. Leong was replaced by a substantially younger employee,
17   who was in her 30’s or 40’s.
18          109.    The overall circumstances of Ms. Leong’s termination give rise to a
19   strong inference of age discrimination.
20             a. Shortly after her work anniversary was announced, she was assigned to
21
                    new accounts, with a lower chance of success.
22
               b. Even though her bosses were aware of her forecasts, and even though
23
                    no quotas were required under her SRAP plan, she was given a PIP
24
                    twelve days prior to the end of the incentive period.
25
26
27
28                                          COMPLAINT
                                            Page 23 of 27
             Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 24 of 27




1              c. The PIP itself included unattainable and unrealistic goals designed to
2                 ensure that Ms. Leong could not meet them and would be subsequently
3                 terminated.
4          110.   On October 8, 2020, Ms. Leong filed her Charge of Discrimination
5    (“Charge”) with the EEOC, which is a signed statement asserting that IBM engaged
6    in employment discrimination and requesting the EEOC take remedial action.
7
           111.   On the same day Ms. Leong filed her Charge with the California
8
     Department of Fair Employment and Housing.
9
           112.   On October 8, 2020, the California Department of Fair Employment and
10
     Housing sent Ms. Leong her Right-to-Sue Notice.
11
           113.   On December 7, 2020, 60 days passed from the date Ms. Leong filed her
12
     Charge with the EEOC.
13
           114.   As a direct result of IBM’s discrimination, Ms. Leong has been injured
14
     and suffered damages, including emotional distress and wage and benefits losses.
15
           115.   As a direct result of IBM’s pretextual criticisms of Ms. Leong’s
16
     performance, including initiating a PIP that remains part of her employment record,
17
     Ms. Leong has lost earnings capacity.
18
19                        SECOND CLAIM FOR RELIEF
         Age Discrimination in Violation of California Fair Employment and
20
                    Housing Act, Cal. Gov’t Code § 12900 et seq.
21
           116.      Plaintiff re-alleges and incorporates the prior paragraphs of this
22
23   Complaint as if fully set forth herein.

24         117.      Ms. Leong is 59 years old.
25
26
27
28                                        COMPLAINT
                                          Page 24 of 27
             Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 25 of 27




           118.       IBM engaged in the conduct set forth above based, in part, on Ms.
1
2    Leong’s age.
3          119.       Specifically, IBM assigned her to new, small accounts to set her up for
4
     failure and instituted a PIP for Ms. Leong and not other similarly situated members
5
     of her team.
6
7          120.       IBM’s conduct violates the California Fair Employment & Housing
8    Act and has caused injury to Ms. Leong in that she is no longer employed at IBM
9
     after 35 years. Additionally, she is still unemployed and has been unable to find
10
11   suitable employment to date.

12         121.       Ms. Leong is entitled to recover damages in the form of back pay and
13
     front pay, and for the emotional distress that IBM has caused her. She is also entitled
14
     to recover reasonable attorneys’ fees, interest and costs, pursuant to the California
15
16   Fair Employment & Housing Act.

17         122.       Ms. Leong has satisfied the requisite administrative requirements
18
     necessary in order to pursue to this action in court.
19
20                                  PRAYER FOR RELIEF

21         WHEREFORE, Ms. Leong prays the Court for the following relief:

22         1.       That IBM be ordered to pay Ms. Leong back pay and benefits with

23   interest and emotional distress damages;
24         2.       That IBM be ordered to reinstate Ms. Leong to her former position with
25   all lost pay and benefits, seniority, and promotions;
26
27
28                                         COMPLAINT
                                           Page 25 of 27
             Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 26 of 27




1          3.     That IBM be required to pay Ms. Leong front pay and benefits in the
2    event reinstatement does not occur;
3          4.     That Ms. Leong have and recover from IBM for violations of the
4    California Labor Code, plus interest, costs, and attorneys’ fees as allowed by law;
5          5.     That Ms. Leong be awarded attorneys’ fees and costs;
6          6.     That Ms. Leong be awarded punitive damages; and
7
           7.     That the Court award Ms. Leong such other and further relief as this
8
     Court may deem just and proper.
9
                                       JURY DEMAND
10
11         PLAINTIFF DEMANDS A TRIAL BY JURY.

12
13
           Respectfully submitted, this the 23rd of February 2021.
14
15
                                           /s/ Alex R. Straus
16
                                           Alex R. Straus (SBN: 321366)
17                                         WHITFIELD BRYSON LLP
                                           16748 McCormick Street
18                                         Los Angeles, CA 91436
19                                         Telephone: 917-471-1894
                                           Facsimile: 310-496-3176
20                                         alex@whitfieldbryson.com
21
                                           Matthew E. Lee*
22                                         Jeremy R. Williams*
                                           WHITFIELD BRYSON LLP
23                                         900 W. Morgan Street
24                                         Raleigh, NC 27603
                                           Telephone: (919) 600-5000
25                                         Facsimile: (919) 600-5035
26                                         matt@whitfieldbryson.com
                                           jeremy@whitfieldbryson.com
27
28                                         COMPLAINT
                                           Page 26 of 27
     Case 5:21-cv-01291-SVK Document 1 Filed 02/23/21 Page 27 of 27




1
                              Toby J. Marshall*
2                             Brittany J. Glass*
                              TERRELL MARSHALL LAW GROUP,
3                             PLLC
4                             936 North 34th Street, Suite 300
                              Seattle, Washington 98103
5                             Telephone: (206) 816-6603
                              Facsimile: (206) 319-5450
6
                              tmarshall@terrellmarshall.com
7                             bglass@terrellmarshall.com
8                             Counsel for Plaintiff
9
                              * motion for admission pro hac vice
10                            forthcoming
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                            COMPLAINT
                              Page 27 of 27
